Citation Nr: 1546752	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-08 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1983 to January 2009.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  

In September 2013, the Board denied the Veteran's claim for an initial compensable rating for GERD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Board is unable to adjudicate this matter at this time, as it appears documents are missing from the Veteran's electronic claims file.

The Veteran's electronic claims file consists of documents both in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  In the Veteran's VBMS file, there are only thirteen documents, all of which have receipt dates between April 2015 and September 2015.  While in Virtual VA there are a number of documents, none have receipt dates between August 2012 and May 2015.

Thus, there is a gap of approximately two and a half years for which no documents have been associated with the Veteran's electronic claims file.  The Board has been able to identify some known documents that are missing.  Specifically, the Board's September 2013 decision is not included in the Veteran's electronic claims file.  Further, the Board has reviewed a local copy of that decision, and finds that it references an August 2013 informal hearing presentation submitted by the Veteran and a December 2012 substantive appeal of the Veteran's claim for an increased rating for allergic rhinitis, both of which are also missing from the Veteran's electronic claims file.  The Board further notes that the September 2013 Board decision remanded the Veteran's claims for an initial compensable rating for allergic rhinitis and right foot sinus tarsitis and service connection for dermatitis for additional development.  No documents have been associated with the Veteran's electronic claims file indicating whether that development is being conducted.

As the evidence thus suggests that the Veteran's electronic claims file is incomplete, and a request by the Board to the RO to locate the missing documents was unsuccessful, the Board finds that a remand is required to allow for a more extensive search, and if necessary, for the RO to reconstruct the file.

Accordingly, the case is REMANDED for the following action:

Undertake the appropriate procedures to ensure that all documents are associated with the Veteran's electronic claims file, taking steps to reconstruct the file if necessary, to include contacting the Veteran to inform her of any documents that are missing and ask her for any copies that she might have.  All efforts to locate the missing documents should be documented in the Veteran's claims file.  When the file is complete, it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




